UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22085 Tortoise Total Return Fund, LLC (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2009 Item 1. Report to Stockholders. TORTOISE TOTAL RETURN FUND, LLC 2009 SEMI-ANNUAL REPORT Tortoise Total Return Fund, LLC SCHEDULE OF INVESTMENTS (Unaudited) June 30, 2009 Shares Fair Value Master Limited Partnerships and Related Companies - 98.6% (1) Crude/Refined Products Pipelines - 43.9% (1) Buckeye Partners, L.P. $ Enbridge Energy Partners, L.P. Kinder Morgan Management, LLC (2) Magellan Midstream Partners, L.P. NuStar Energy L.P. Plains All American Pipeline, L.P. SemGroup Energy Partners, L.P. Sunoco Logistics Partners L.P. TEPPCO Partners, L.P. Natural Gas/Natural Gas Liquids Pipelines - 35.8% (1) Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise GP Holdings L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. Spectra Energy Partners, LP Williams Pipeline Partners L.P. Natural Gas Gathering/Processing - 16.1% (1) Copano Energy, L.L.C. DCP Midstream Partners, LP MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP Propane Distribution - 2.8% (1) Inergy, L.P. Total Master Limited Partnerships and Related Companies (Cost $17,102,884) Short-Term Investment - 2.0% (1) First American Government Obligations Fund - Class Y, 0.00%(3) (Cost $367,833) Total Investments - 100.6% (1) (Cost $17,470,717) Liabilities in Excess of Cash and Other Assets - (0.6%) (1) ) Total Members' Capital - 100.0% (1) $ (1) Calculated as a percentage of members' capital. (2) Security distributions are paid-in-kind. (3) Rate indicated is the current yield as of June 30, 2009. See accompanying Notes to the Financial statements. Tortoise Total Return Fund, LLC STATEMENT OF FINANCIAL CONDITION (Unaudited) June 30, 2009 Assets Investments at fair value (cost $17,470,717) $ Receivable for adviser expense reimbursement Dividends receivable 58 Prepaid expenses and other assets Total assets $ Liabilities and Members' Capital Payable to Adviser $ Accrued expenses and other liabilities Total liabilities Members' capital (27,474.344 units outstanding) Total liabilities and members' capital $ Membership unit value (members' capital divided by units outstanding at end of period) $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF OPERATIONS (Unaudited) Period from January 1, 2009 through June 30, 2009 Investment Income Distributions from master limited partnerships $ Less return of capital on distributions ) Net distributions from master limited partnerships ) Dividends from money market mutual funds Total Investment Income ) Operating Expenses Advisory fees Administrator fees Professional fees Directors' fees Custodian fees and expenses Other expenses Total Operating Expenses Less expense reimbursement ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain on Investments Net realized loss on investments ) Net unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Net Increase in Members' Capital Resulting from Operations $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC STATEMENT OF CHANGES IN MEMBERS' CAPITAL Period from January 1, 2009 through June 30, 2009 Year Ended December 31, 2008 (Unaudited) Operations Net investment loss $ ) $ ) Net realized loss on investments ) ) Net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in members' capital resulting from operations ) Capital Transactions Proceeds from issuance of 6,274.149 units - Net increase in members' capital resulting from capital transactions - Total increase (decrease) in members' capital ) Members' Capital Beginning of period End of period $ $ See accompanying Notes to the Financial Statements. Tortoise Total Return Fund, LLC FINANCIAL HIGHLIGHTS Period from
